DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the RCE filed on 10/21/2020.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2021 has been entered.

Status of the claims
Claims 3-4, 6-13, 16-17, 19-26, 29-34 and 43-45 are canceled. Claims 1, 5, 14, 18, 27, 35-42 and 46-51 have been amended. Claims 1-2, 5, 14-15, 18, 27-28, 35-42 and 46- 51 are now pending in this application.
Search/Relevant art
Search has been conducted including reviewing previously cited art. 
New art found, Pub. No.: US 2019/0239066 A1 and Pub. No.: US 2019/0342864 A1 to Hwang et al. are used in the following rejection.

Other pertinent art cited but not used in the rejection.
Pub. No.: US 2017/0289938 A1 to Yoo et al. 
Pub. No.: US 2019/0268128 A1 to Zhou et al. 
Pub. No.: US 2018/0227936 A1 to Yarramalli et al.
Pub. No.: US 2016/0345316 A1 to Kazmi et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 15, 18, 27, 28, 35-42 and 46-51 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. US 2019/0342864 A1 hereinafter Hwang in view of Yi (US 2019/0239066 A1).

Regarding claim 1. Hwang discloses A method for use in a wireless transmit/receive unit (WTRU) for using a processing capability (PC), the method comprising: 
receiving transmission time interval (TTI) configuration information, [0085]-[0086], [0095]-[0096] UE configured via DCI with TTI length;   
transmitting user data using a TTI length, wherein the TTI length is based on the received TTI configuration information, [0085]-[0086], [0120]-[0121]; for instance, UE performs data transmission based on configured TTI length.  
Hwang does not disclose transmitting a WTRU capabilities message, including information indicating the PC of the WTRU wherein the PC is associated with a minimum processing time and a maximum timing advance (TA) value, wherein the maximum TA value is associated with the minimum processing time and wherein the minimum processing time is represented as a number of time units.
Yi discloses transmitting a WTRU capabilities message, including information indicating the PC of the WTRU, [0057],[0061] UE reports its capability, wherein the PC is associated with a minimum processing time and a maximum timing advance (TA) value, [0061]-[0062], UE capability associated with minimum processing time and max TA, wherein the maximum TA value is associated with the minimum processing time, [0061], [0070], [0075]-[0076] max TA associated with minimum processing time, and wherein the minimum processing time is represented as a number of time units, [0051], minimum processing time defined in function of TTI, time units.
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify Hwang by transmitting a WTRU capabilities message, including information indicating the PC of the WTRU wherein the PC is associated with a minimum processing time and a maximum timing advance (TA) value, wherein the maximum TA value is associated with the minimum processing time  and wherein the minimum processing time is represented as a number of time units as taught by Yi to provide NR efficiency, see [0007] of Yi.

Regarding claim 2. Hwang does not disclose but Yi discloses, wherein a time unit is at least one of a symbol, a TTI, a time sample, and a set of time samples, [0051], TTI.  
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify Hwang by receiving a wireless transmit/receive unit (WTRU) capabilities message including determined information indicating the PC of a WTRU, wherein the PC is -4-7060549.1Applicant: InterDigital Patent Holdings, Inc.Application No. 16/324,321associated with a minimum processing time and a maximum timing advance (TA) value, wherein the maximum TA value is associated with the minimum processing time, and wherein the minimum processing time is represented as a number of time units as taught by Yi to provide NR efficiency, see [0007] of Yi.

Regarding claim 5, Hwang discloses, wherein the TTI configuration information indicates at least a number of symbols for the TTI length, [0120]-[0121], TTI length comprising number of symbols such as two symbols.  
   
Regarding claim 14. Hwang discloses A wireless transmit/receive unit (WTRU) configured to use a processing capability (PC), the WTRU comprising: 
a receiver configured to receive transmission time interval (TTI) configuration information, [0085]-[0086], [0095]-[0096] UE configured via DCI with TTI length; 
and the transmitter configured to transmit user data using a TTI length, wherein the TTI length is based on the received TTI configuration information, [0085]-[0086], [0120]-[0121] UE performs data transmission based on configured TTI length.
Hwang does not disclose a transmitter configured to transmit a WTRU capabilities message, including information indicating the PC of the WTRU, wherein the PC is associated with a minimum processing time and a maximum timing advance (TA) value, wherein the maximum TA value is associated with the minimum processing -3- 7060549.1Applicant: InterDigital Patent Holdings, Inc. Application No. 16/324,321 time, and wherein the minimum processing time is represented as a number of time units.
Yi discloses a transmitter configured to transmit a WTRU capabilities message, including information indicating the PC of the WTRU, [0057],[0061] UE reports its capability, wherein the [0061]-[0062], UE capability associated with minimum processing time and max TA, wherein the maximum TA value is associated with the minimum processing time, [0061], [0070], [0075]-[0076] max TA associated with minimum processing time, and wherein the minimum processing time is represented as a number of time units, [0051], minimum processing time defined in function of TTI, time units.
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify Hwang by transmitting a WTRU capabilities message, including information indicating the PC of the WTRU wherein the PC is associated with a minimum processing time and a maximum timing advance (TA) value, wherein the maximum TA value is associated with the minimum processing time  and wherein the minimum processing time is represented as a number of time units as taught by Yi to provide NR efficiency, see [0007] of Yi.

Regarding claim 15. Hwang does not disclose but Yi disclose, wherein a time unit is at least one of a symbol, a TTI, a time sample, and a set of time samples, [0051], TTI.  
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify Hwang by receiving a wireless transmit/receive unit (WTRU) capabilities message including determined information indicating the PC of a WTRU, wherein the PC is -4-7060549.1Applicant: InterDigital Patent Holdings, Inc.Application No. 16/324,321associated with a minimum processing time and a maximum timing advance (TA) value, wherein the maximum TA value is associated with the minimum processing time, and wherein the minimum processing time is represented as a number of time units as taught by Yi to provide NR efficiency, see [0007] of Yi.
  
Regarding claim 18. Hwang discloses, wherein the TTI configuration information indicates at least a number of symbols for the TTI length, [0120]-[0121], TTI length comprising number of symbols such as two symbols.   
  
Regarding claim 27. Hwang discloses A method for use in an eNodeB (eNB) for using a processing capability (PC), the method comprising: 
transmitting a transmission time interval (TTI) configuration information, [0085]-[0086], [0095]-[0096] UE configured via DCI with TTI length; and 
receiving user data using TTI length, wherein the TTI length is based on the transmitted TTI configuration information, [0085]-[0086], [0120]-[0121] UE performs data transmission based on configured TTI length.  
Hwang does not disclose receiving a wireless transmit/receive unit (WTRU) capabilities message including determined information indicating the PC of a WTRU, wherein the PC is -4- 7060549.1Applicant: InterDigital Patent Holdings, Inc. Application No. 16/324,321 associated with a minimum processing time and a maximum timing advance (TA) value, wherein the maximum TA value is associated with the minimum processing time, and wherein the minimum processing time is represented as a number of time units.
Yi discloses receiving a wireless transmit/receive unit (WTRU) capabilities message including determined information indicating the PC of a WTRU, [0057],[0061] UE reports its capability, wherein the PC is associated with a minimum processing time and a maximum [0061]-[0062], UE capability associated with minimum processing time and max TA, wherein the maximum TA value is associated with the minimum processing time, [0061], [0070], [0075]-[0076] max TA associated with minimum processing time, and wherein the minimum processing time is represented as a number of time units, [0051], minimum processing time defined in function of TTI, time units.
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify Hwang by receiving a wireless transmit/receive unit (WTRU) capabilities message including determined information indicating the PC of a WTRU, wherein the PC is -4-7060549.1Applicant: InterDigital Patent Holdings, Inc.Application No. 16/324,321associated with a minimum processing time and a maximum timing advance (TA) value, wherein the maximum TA value is associated with the minimum processing time, and wherein the minimum processing time is represented as a number of time units as taught by Yi to provide NR efficiency, see [0007] of Yi.

Regarding claim 28. Hwang does not disclose but Yi discloses, wherein a time unit is at least one of a symbol, a TTI, a time sample, and a set of time samples, [0051], TTI. 
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify Hwang by receiving a wireless transmit/receive unit (WTRU) capabilities message including determined information indicating the PC of a WTRU, wherein the PC is -4-7060549.1Applicant: InterDigital Patent Holdings, Inc.Application No. 16/324,321associated with a minimum processing time and a maximum timing advance (TA) value, wherein the maximum TA value is associated with the minimum processing time, and wherein the minimum processing time is represented as a number of time units as taught by Yi to provide NR efficiency, see [0007] of Yi.

Regarding claim 35. Hwang discloses, wherein the TTI configuration information indicates at least a number of timeslots for the TTI length, [0120] one slot TTI.  

Regarding claim 36. Hwang teaches wherein the TTI configuration information indicates at least a subcarrier spacing for the TTI length, [0120] subcarrier spacing by TTI length.  

Regarding claim 37. Hwang does not disclose but Yi discloses, wherein the information indicating the PC is transmitted as part of a set of information indicating PCs, [0051]-[0056], UE capability reports along with minimum processing time, numerology …. 
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify Hwang by receiving a wireless transmit/receive unit (WTRU) capabilities message including determined information indicating the PC of a WTRU, wherein the PC is -4-7060549.1Applicant: InterDigital Patent Holdings, Inc.Application No. 16/324,321associated with a minimum processing time and a maximum timing advance (TA) value, wherein the maximum TA value is associated with the minimum processing time, and wherein the minimum processing time is represented as a number of time units as taught by Yi to provide NR efficiency, see [0007] of Yi.

Regarding claim 38. Hwang discloses, wherein the TTI configuration information indicates at least a number of timeslots for the TTI length, [0120] one slot TTI.  

Regarding claim 39. Hwang teaches, wherein the TTI configuration information indicates at least a subcarrier spacing for the TTI length, [0120] subcarrier spacing by TTI length.  

Regarding claim 40. Hwang does not disclose but Yi discloses, wherein the information indicating the PC is transmitted as part of a set of information indicating PCs, [0051]-[0056], UE capability reports along with minimum processing time, numerology ….  
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify Hwang by receiving a wireless transmit/receive unit (WTRU) capabilities message including determined information indicating the PC of a WTRU, wherein the PC is -4-7060549.1Applicant: InterDigital Patent Holdings, Inc.Application No. 16/324,321associated with a minimum processing time and a maximum timing advance (TA) value, wherein the maximum TA value is associated with the minimum processing time, and wherein the minimum processing time is represented as a number of time units as taught by Yi to provide NR efficiency, see [0007] of Yi.

Regarding claim 41. Hwang discloses, the TTI configuration information indicates at least one of a number of symbols, a number of timeslots and a subcarrier spacing for the TTI length, [0120].  

Regarding claim 42. Hwang does not disclose but Yi discloses, wherein the information indicating the PC is received as part of a set of information indicating PCs, [0051]-[0056], UE capability reports along with minimum processing time, numerology ….  
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify Hwang by receiving a wireless transmit/receive unit (WTRU) capabilities message including determined information indicating the PC of a WTRU, wherein the PC is -4-7060549.1Applicant: InterDigital Patent Holdings, Inc.Application No. 16/324,321associated with a minimum processing time and a maximum timing advance (TA) value, wherein the maximum TA value is associated with the minimum processing time, and wherein the minimum processing time is represented as a number of time units as taught by Yi to provide NR efficiency ([0007] of Yi).

Regarding claim 46. Hwang discloses, wherein the number of time units is a number between a first time unit and a second time unit, wherein user data is transmitted during the first time unit, [0105]-[0106]; [0120]-[0121].  

Regarding claim 47. Hwang discloses, wherein hybrid- automatic repeat requests (HARQ) feedback is received during the second time unit, [0120]-[0121].  

Regarding claim 48. Hwang discloses, wherein the number of time units is a number between a first time unit and a second time unit, wherein user data is transmitted during the first time unit, [0105]-[0106]; [0120]-[0121].  

Regarding claim 49. Hwang discloses, wherein hybrid- automatic repeat requests (HARQ) feedback is received during the second time unit, [0120]-[0121].   

Regarding claim 50. Hwang discloses, wherein the number of time units is a number between a first time unit and a second time unit, wherein user data is received during the first time, [0105]-[0106]; [0120]-[0121].  

Regarding claim 51. Hwang discloses, wherein hybrid- automatic repeat requests (HARQ) feedback is transmitted during the second time unit, [0120]-[0121].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        12/3/2021.


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414